Case 1:21-cv-02116-WJM Document 5 Filed 08/04/21 USDC Colorado Page 1 of 6




                                                        DATE FILED: July 20, 2021 1:31 PM
 DISTRICT COURT, JEFFERSON COUNTY,                      FILING ID: 58D2679342629
 STATE OF COLORADO                                      CASE NUMBER: 2021CV30778
 Court Address: 100 Jefferson County Parkway,
 Golden, CO 80401
 Phone Number: 720-772-2500


 Plaintiff(s): GUADALUPE MENDOZA and
 BRYAN MENDOZA
                                                           COURT USE ONLY 
 Defendant(s): AMERICAN AUTO SALES AND
 LEASING, INC.
                                                       Case Number
 ATTORNEYS FOR PLAINTIFF:
 Wynkoop Law Office, PLLC                              Division
 Richard B. Wynkoop, Atty. Reg. #32006
 Susan G. Thomas, Atty Reg. #30443
 3705 Kipling St., Ste. #201
 Wheat Ridge, CO 80033
 Phone Number:720-855-0451
 Fax Number: 720-855-0469
 E-mail: rickwynkoop@yahoo.com
                         COMPLAINT AND JURY DEMAND

    COMES NOW Plaintiffs by and through the undersigned attorneys, to file this
Complaint stating as follows:

                                  I. BACKGROUND

A.   The Parties

1.    Plaintiff, Guadalupe Mendoza and his son Bryan are natural persons.

2.    Defendant American Auto Sales and Leasing, Inc. is a Colorado corporation with
      its principal place of business located at 4800 W . Colfax Denver, Colorado and
      its registered agent Mike Haupt is found at the same address.

3.    Venue and jurisdiction are proper in the District Court of Jefferson County.

4.    Defendant is a licensed (License #3246) used car dealership subject to the law s
      and regulations propounded by the General Assembly and the Colorado Dealer
      Board.




                                                                           EXHIBIT B
Case 1:21-cv-02116-WJM Document 5 Filed 08/04/21 USDC Colorado Page 2 of 6




B.    The Facts

4.    On or about June 12, 2021 Plaintiffs inquired about purchasing a 2013 Kia
      Optima with a VIN# 5XXGN4A872DG200143 from Defendant.

5.    The parties negotiated and Defendant sold the car to Plaintiffs for $9,995.00 plus
      taxes and fees, for a total sale price of $11,086.94.

6.    Defendant prepared the Retail Installment Sales Contract (RISC) which was
      entered into by Plaintiffs.

7.    The RISC was unconditional.

8.    Defendant guaranteed Plaintiffs that financing was certain.

9.    On June 12, 2021, Defendant made Plaintiff’s wait at the dealership until the
      dealership got a callback from BHFC Financial approving assignment of the
      RISC from the dealership to BHFC Financial.

10.   Defendant wrote down “BHFC Financial 602-548-1615" on the envelope given
      the Plaintiffs.

11.   Defendant told Plaintiffs that they would be making their payments to BHFC
      Financial.

12.   Plaintiffs were assured by Defendant that financing was certain and final as
      BHFC Financial would take assignment of the RISC between the Plaintiffs and
      the Dealer.

13.   Plaintiff’s approval for the consumer credit transaction was not final.

14.   Defendant completed a bill of sale and federal odometer statement (DR2407) for
      the vehicle identifying the Plaintiffs as the buyers.

15.   Defendant cause a Colorado Vehicle Registration to be issued identifying the
      Plaintiffs as the Registered Owners of the Kia.

16.   Plaintiff paid the Defendant a down payment on the car.

17.   C.R.S. §44-20-101 states that “the sale and distribution of motor vehicles affects
      the public interest”.

18.   C.R.S. §44-20-101 is a legislative declaration of public interest.

19.   A short time after Plaintiffs purchase the Kia, Defendant contacted Bryan
      Mendoza and told him that they had a document for him to sign.

                                            2


                                                                            EXHIBIT B
Case 1:21-cv-02116-WJM Document 5 Filed 08/04/21 USDC Colorado Page 3 of 6




20.   Bryan Mendoza went to the dealership on June 23, 2021 at w hich time he was
      presented with a new RISC and told he must sign it.

21.   The June 23 rd RISC differed in material respects from the RISC signed June 12,
      2021.

22.   The Finance Charge increased from $3524.45 on the June 12 th RISC to
      $4331.00 on the June 23 rd RISC.

23.   The Total of Payments increased from $12,628.59 on the June 12 th RISC to
      $13,435.20 on the June 23 rd RISC.

24.   The Total Sale Price increased from $14,628.59 on the June 12 th RISC to
      $15,435.00.

25.   Each of these categories (Finance Charge, Total of Payments, Total Sale Price)
      are required by the Truth in Lending Act to be accurately disclosed.

26.   Guadalupe Mendoza never signed the June 23 rd RISC.

27.   On July 6, 2021, Defendant called Bryan Mendoza and told him that Defendant
      could not assign the RISC to a lender as the Kia had a Salvage title and he
      would have to return the vehicle to Defendant.

28.   Bryan Mendoza asked if he would be receiving his down payment back and was
      told by Defendant he would not.

29.   The Kia does not have a Salvage title.

30.   According to CARFAX, the Kia had been in three accidents, none of which were
      disclosed to Plaintiffs.

                                 First Cause of Action
                                         Fraud

31.   The Defendant made a false representation of a past or present fact in
      guaranteeing that Plaintiffs were financed.

32.   The General Assembly has identified this falsehood as a deceptive trade
      practice. C.R.S. 6-1-708(1)(a)(I).

33.   The fact was material in Plaintiffs taking delivery of the car.

34.   Defendant made the representation knowing it to be false or was aware that he
      or she did not know whether it was true or false.


                                             3


                                                                        EXHIBIT B
Case 1:21-cv-02116-WJM Document 5 Filed 08/04/21 USDC Colorado Page 4 of 6




35.   The Defendant made the representation with the intent that the Plaintiffs rely on
      it and pay for it.

36.   The reliance was justified.

37.   The reliance caused damage to the Plaintiffs.

                               Second Cause of Action
                Violation of the Colorado Consumer Protection Act

38.   In this consumer transaction, Defendant violated the prohibition under C.R.S. §6-
      1-708 (1)(a)(I) by misrepresenting that Plaintiffs’ credit had been approved while
      Defendant knew the transaction was not approved.

39.   C.R.S. §6-1-708(1)(a)(I) is a per se deceptive trade practices.

40.   This deceptive trade practice impacts the public as actual or potential consumers
      of Defendant’s products.

41.   These deceptive trade practices have impacted other consumers in the past.

42.   These deceptive trade practices will impact other consumers in the future.

43.   Plaintiffs suffered a loss as a result of this violation of the Colorado Consumer
      Protection Act.

                                 Third Cause of Action
                                 Truth in Lending Act

44.   The subject vehicle was bought for personal, family or household use.

45.   The sale of the subject vehicle by Defendant was a consumer credit transaction.

46.   Defendant violated the Truth in Lending Act 15 U.S.C. 1601 et seq. and
      Regulation Z by failing to deliver accurate disclosures as required by the Truth in
      Lending Act prior to the consummation of the sale including the following:

      a.     By failing to disclose accurately the "Finance Charge," in violation of 15
             U.S.C. §1638(a)(3), and Regulation Z, 12 C.F.R. § 226.18(d) and 226.4;
      b.     By failing to disclose accurately the “Total of Payments” in violation of 15
             U.S.C. §1638(a)(5) and Regulation Z, 12 C.F.R. § 226.18(h);
      c.     By failing to disclose accurately the "Annual Percentage Rate," in violation
             of 15 U.S.C. §1638(a)(4) and Regulation Z, 12 C.F.R. §226.18(e);
      d.     By failing to disclose accurately the Total Sale Price in violation of 15
             U.S.C. §1638(a)(7) and Regulation Z, 12 C.F.R. §226.18(j);



                                            4

                                                                             EXHIBIT B
Case 1:21-cv-02116-WJM Document 5 Filed 08/04/21 USDC Colorado Page 5 of 6




      e.     By failing to disclose accurately the “amount financed” in violation of 15
             U.S.C. §1638(a)(2) and Regulation Z, 12 C.F.R. § 226.18(b).

47.   Pursuant to the Truth in Lending Act the Plaintiffs are entitled to actual damages,
      statutory damages up to $4,000, reasonable attorney fees and costs.

                               Fourth Cause of Action
                            Violation of C.R.S. §13-21-122

48.   Pursuant to C.R.S. §18-5-102;

      (1) A person commits forgery, if, with intent to defraud, such person falsely
      makes, completes, alters, or utters a written instrument which is or purports to
      be, or which is calculated to become or to represent if completed:

                    ( c) A deed, will, codicil, contract, assignment, commercial
                    instrument, promissory note, check, or other instrument which does
                    or may evidence, create, transfer, terminate, or otherwise affect a
                    legal right, interest, obligation, or status;

49.   In preparing the forged RISC, Defendant used Plaintiffs “personal identifying
      information” alone and in conjunction with other information to identify
      Guadalupe Mendoza.

50.   Defendant committed forgery by falsifying the signatures of Guadalupe Mendoza
      to the RISC of June 23, 2021.

51.   C.R.S. §13-21-122(1) provides for “a private civil right of action against the
      perpetrator who committed the crime, regardless of whether the perpetrator was
      convicted of the crime.”

52.   Pursuant to C.R.S. §13-21-122(1) Plaintiffs are entitled to actual damages,
      including, but not limited to damage to reputation or credit rating, punitive
      damages, and attorney fees and costs.

                                 Fifth Cause of Action
                                  Breach of Contract

53.   Plaintiffs and Defendant entered into a Retail Installment Sales Contract for the
      sale of a vehicle.

54.   Defendant breached the RISC by repudiating the contract and instructing
      Plaintiffs to return the car.

55.   Plaintiffs have upheld their obligations as specified by the contract.

56.   Defendant’s actions have cause Plaintiffs’ damages.

                                            5
                                                                               EXHIBIT B
Case 1:21-cv-02116-WJM Document 5 Filed 08/04/21 USDC Colorado Page 6 of 6




WHEREFORE, Plaintiffs requests that the Court:

      A.     Award damages to which Plaintiffs are entitled for all causes of action
             including interest;

      B.     Award expenses of litigation and costs;

      C.     Award Plaintiffs’ attorneys fee;

      D.     Grant Plaintiffs other relief the Court deems appropriate and just.


                               III.   DEMAND FOR JURY

      Plaintiffs hereby demand for trial by jury in the within cause of action.


      RESPECTFULLY submitted this XX day of July, 2021.


                                          s/Richard Wynkoop
                                         Richard B. W ynkoop, #32006
                                         The Wynkoop Law Office, P.L.L.C.
                                         3705 Kipling St., Ste. 201
                                         Wheat Ridge, CO 80033
                                         ATTORNEYS FOR PLAINTIFF(S)




                                            6



                                                                             EXHIBIT B
